PER CURIAM.
WRIT DENIED. See State v. District Court of Appeal, First District, 569 So.2d 439 (Fla.1990) (rule 3.850 prohibits habeas petitions raising issues cognizable under the rule); Plez v. State, 635 So.2d 1087 (Fla. 3d DCA 1994) (petition for writ of habeas corpus, filed more than two years after conviction became final, was time barred under rule prohibiting habeas when there is an adequate remedy available under rule 3.850); Wilson v. State, 557 So.2d 190 (Fla. 1st DCA 1990) (habeas petition correctly construed as untimely motion for post-conviction relief).
COBB, THOMPSON and ANTOON, JJ., concur.